Exhibit 10.1

 

PARTIAL TERMINATION OF AND TWELFTH AMENDMENT TO
AMENDED AND RESTATED MASTER LEASE AGREEMENT
(LEASE NO. 1)

 

THIS PARTIAL TERMINATION OF AND TWELFTH AMENDMENT TO AMENDED AND RESTATED MASTER
LEASE AGREEMENT (LEASE NO. 1) (this “Amendment”) is made and entered into as of
October 31, 2014 by and among each of the parties identified on the signature
pages hereof as a landlord (collectively, “Landlord”) and each of the parties
identified on the signature pages hereof as a tenant (jointly and severally,
“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the terms of that certain Amended and Restated Master Lease
Agreement (Lease No. 1), dated as of August 4, 2009, as amended by that certain
Partial Termination of and First Amendment to Amended and Restated Master Lease
Agreement (Lease No. 1), dated as of October 1, 2009, that certain Second
Amendment to Amended and Restated Master Lease Agreement (Lease No. 1), dated as
of November 17, 2009, that certain Third Amendment to Amended and Restated
Master Lease Agreement (Lease No. 1), dated as of December 10, 2009, that
certain Partial Termination of and Fourth Amendment to Amended and Restated
Master Lease Agreement (Lease No. 1), dated as of August 1, 2010, that certain
Fifth Amendment to Amended and Restated Master Lease Agreement (Lease No. 1),
dated as of May 1, 2011, that certain Partial Termination of and Sixth Amendment
to Amended and Restated Master Lease Agreement (Lease No. 1), dated as of
June 1, 2011, that certain Seventh Amendment to Amended and Restated Master
Lease Agreement (Lease No. 1), dated as of June 20, 2011, that certain Eighth
Amendment to Amended and Restated Master Lease Agreement (Lease No. 1), dated as
of August 31, 2012, that certain Partial Termination of and Ninth Amendment to
Amended and Restated Master Lease Agreement (Lease No. 1), dated as of August 1,
2013, that certain Partial Termination of and Tenth Amendment to Amended and
Restated Master Lease Agreement (Lease No. 1), dated as of January 22, 2014, and
that certain Partial Termination of and Eleventh Amendment to Amended and
Restated Master Lease Agreement (Lease No. 1), dated as of October 1, 2014 (as
so amended, “Amended Lease No. 1”), Landlord leases to Tenant, and Tenant leases
from Landlord, the Leased Property (this and other capitalized terms used but
not otherwise defined herein having the meanings given such terms in Amended
Lease No. 1), all as more particularly described in Amended Lease No. 1; and

 

WHEREAS, simultaneously herewith, SPTMNR Properties Trust is selling a portion
of the Leased Property consisting of the real property and related improvements
known as (i) La Mesa Healthcare Center and located at 2470 S. Arizona Avenue,
Yuma, Arizona, as more particularly described on Exhibit A-1 to Amended Lease
No. 1 (the “La Mesa Property”), and (ii) Sunquest Village of Yuma and located at
265 E. 24th Street, Yuma, Arizona, as more particularly described on Exhibit A-2
to Amended Lease No. 1 (the “Sunquest Property” and together with the La Mesa
Property, collectively, the “Yuma Properties”); and

 

WHEREAS, in connection with the foregoing, SPTMNR Properties Trust and the other
entities comprising Landlord and Five Star Quality Care Trust and the other
entities comprising Tenant wish to amend Amended Lease No. 1 to terminate
Amended Lease No. 1 with respect to the Yuma Properties;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree that,
effective as of the date hereof, Amended Lease No. 1 is hereby amended as
follows:

 

1.             Partial Termination of Amended Lease No. 1.  Amended Lease No. 1
is terminated with respect to the Yuma Properties and neither Landlord nor
Tenant shall have any further rights or liabilities thereunder with respect to
the Yuma Properties from and after the date hereof, except for those rights and
liabilities which by their terms survive the termination of Amended Lease No. 1.

 

2.             Definition of Minimum Rent.  The defined term “Minimum Rent” set
forth in Section 1.68 of Amended Lease No. 1 is deleted in its entirety and
replaced with the following:

 

“Minimum Rent”  shall mean the sum of Fifty Eight Million Four Hundred
Forty-Five Thousand Twenty-Four and 19/100 Dollars ($58,445,024.19) per annum.

 

3.             Schedule 1.  Schedule 1 to Amended Lease No. 1 is deleted in its
entirety and replaced with Schedule 1 attached hereto.

 

4.             Exhibit A.  Exhibit A to Amended Lease No. 1 is amended by
(a) deleting the text of Exhibit A-1 and Exhibit A-2 attached thereto in their
entirety and replacing each with “Intentionally Deleted”.

 

5.             Ratification.  As amended hereby, Amended Lease No. 1 is hereby
ratified and confirmed.

 

[Remainder of page intentionally left blank; signature pages follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as a sealed
instrument as of the date above first written.

 

 

LANDLORD:

 

 

 

SNH SOMERFORD PROPERTIES TRUST

 

SPTMNR PROPERTIES TRUST

 

SNH/LTA PROPERTIES TRUST

 

SPTIHS PROPERTIES TRUST

 

SNH CHS PROPERTIES TRUST

 

SNH/LTA PROPERTIES GA LLC

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President of each of the foregoing entities

 

 

 

 

 

MSD — MACON, LLC

 

MSD — BEAUFORT, LLC

 

MSD — CAMDEN, LLC

 

MSD — HARTSVILLE, LLC

 

MSD — LEXINGTON, LLC

 

MSD — ORANGEBURG, LLC

 

MSD — SENECA, LLC

 

MSD — CULLMAN, LLC

 

MSD — MADISON, LLC

 

MSD — SHEFFIELD, LLC

 

MSD — BOWLING GREEN, LLC

 

MSD — PADUCAH, LLC

 

MSD — CONYERS, LLC

 

MSD — GAINESVILLE, LLC

 

MSD — CLEVELAND, LLC

 

MSD — COOKEVILLE, LLC

 

MSD — JACKSON, LLC

 

MSD — KNOXVILLE, LLC

 

MSD — FRANKLIN, LLC

 

MSD — HOPKINSVILLE, LLC

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President of each of the foregoing entities

 

[Signature Page: Partial Termination of and Twelfth Amendment to Amended and
Restated Master Lease Agreement (Lease No. 1)]

 

--------------------------------------------------------------------------------


 

 

TENANT:

 

 

 

FIVE STAR QUALITY CARE TRUST

 

MORNINGSIDE OF KNOXVILLE, LLC

 

MORNINGSIDE OF FRANKLIN, LLC

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

Bruce J. Mackey Jr.

 

 

President of each of the foregoing entities

 

 

 

MORNINGSIDE OF MACON, LLC

 

MORNINGSIDE OF SENECA, L.P.

 

MORNINGSIDE OF HOPKINSVILLE, LIMITED PARTNERSHIP

 

 

 

By:

LIFETRUST AMERICA, INC.,

 

 

a Tennessee corporation, its General Partner/Member (as applicable)

 

 

 

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

 

Bruce J. Mackey Jr.

 

 

 

President and Chief Executive Officer

 

 

 

MORNINGSIDE OF BEAUFORT, LLC

 

MORNINGSIDE OF CAMDEN, LLC

 

MORNINGSIDE OF HARTSVILLE, LLC

 

MORNINGSIDE OF LEXINGTON, LLC

 

MORNINGSIDE OF ORANGEBURG, LLC

 

 

 

By:

MORNINGSIDE OF SOUTH CAROLINA, L.P., a Delaware limited partnership, its Sole
Member

 

 

 

 

 

By:

LIFETRUST AMERICA, INC.,

 

 

 

a Tennessee corporation, its General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

 

 

Bruce J. Mackey Jr.

 

 

 

 

President and Chief Executive Officer

 

[Signature Page: Partial Termination of and Twelfth Amendment to Amended and
Restated Master Lease Agreement (Lease No. 1)]

 

--------------------------------------------------------------------------------


 

 

MORNINGSIDE OF CULLMAN, LLC

 

MORNINGSIDE OF MADISON, LLC

 

MORNINGSIDE OF SHEFFIELD, LLC

 

 

 

By:

MORNINGSIDE OF ALABAMA, L.P., a Delaware limited partnership, its Sole Member

 

 

 

 

 

By:

LIFETRUST AMERICA, INC.,

 

 

 

a Tennessee corporation, its General Partner

 

 

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

 

 

Bruce J. Mackey Jr.

 

 

 

 

President and Chief Executive

 

 

 

 

Officer

 

 

 

MORNINGSIDE OF BOWLING GREEN, LLC

 

MORNINGSIDE OF PADUCAH, LLC

 

 

 

By:

MORNINGSIDE OF KENTUCKY, LIMITED PARTNERSHIP, a Delaware limited partnership,
its Sole Member

 

 

 

 

 

By:

LIFETRUST AMERICA, INC.,

 

 

 

a Tennessee corporation, its General Partner

 

 

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

 

 

Bruce J. Mackey Jr.

 

 

 

 

President and Chief Executive Officer

 

[Signature Page: Partial Termination of and Twelfth Amendment to Amended and
Restated Master Lease Agreement (Lease No. 1)]

 

--------------------------------------------------------------------------------


 

 

MORNINGSIDE OF CONYERS, LLC

 

MORNINGSIDE OF GAINESVILLE, LLC

 

 

 

By:

MORNINGSIDE OF GEORGIA, L.P., a Delaware limited partnership, its Sole Member

 

 

 

 

 

By:

LIFETRUST AMERICA, INC.,

 

 

 

a Tennessee corporation, its General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

 

 

Bruce J. Mackey Jr.

 

 

 

 

President and Chief Executive Officer

 

 

 

 

 

MORNINGSIDE OF CLEVELAND, LLC

 

MORNINGSIDE OF COOKEVILLE, LLC

 

MORNINGSIDE OF JACKSON, LLC

 

 

 

By:

MORNINGSIDE OF TENNESSEE, LLC, a Delaware limited liability company, its Sole
Member

 

 

 

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

 

Bruce J. Mackey Jr.

 

 

 

President and Chief Executive Officer

 

[Signature Page: Partial Termination of and Twelfth Amendment to Amended and
Restated Master Lease Agreement (Lease No. 1)]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

PROPERTY-SPECIFIC INFORMATION

 

Exhibit

 

Property Address

 

Base Gross Revenues
(Calendar Year)

 

Base Gross Revenues
(Dollar Amount)

 

Commencement
Date

 

Interest
Rate

 

A-1

 

Intentionally Deleted.

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

A-2

 

Intentionally Deleted.

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

A-3

 

Somerford Place - Encinitas

1350 South El Camino Real

Encinitas, CA 92024

 

2009

 

$

3,092,467

 

03/31/2008

 

8

%

 

 

 

 

 

 

 

 

 

 

 

 

A-4

 

Somerford Place - Fresno

6075 North Marks Avenue

Fresno, CA 93711

 

2009

 

$

3,424,896

 

03/31/2008

 

8

%

 

 

 

 

 

 

 

 

 

 

 

 

A-5

 

Lancaster Healthcare Center

1642 West Avenue J

Lancaster, CA 93534

 

2005

 

$

6,698,648

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-6

 

Somerford Place – Redlands

1319 Brookside Avenue

Redlands, CA 92373

 

2009

 

$

3,065,084

 

03/31/2008

 

8

%

 

 

 

 

 

 

 

 

 

 

 

 

A-7

 

Somerford Place - Roseville

110 Sterling Court

Roseville, CA 95661

 

2009

 

$

2,802,082

 

03/31/2008

 

8

%

 

 

 

 

 

 

 

 

 

 

 

 

A-8

 

Leisure Pointe

1371 Parkside Drive

San Bernardino, CA 92404

 

2007

 

$

1,936,220

 

09/01/2006

 

8.25

%

 

 

 

 

 

 

 

 

 

 

 

 

A-9

 

Van Nuys Health Care Center

6835 Hazeltine Street

Van Nuys, CA 91405

 

2005

 

$

3,626,353

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-10

 

Mantey Heights

Rehabilitation & Care Center

2825 Patterson Road

Grand Junction, CO 81506

 

2005

 

$

5,564,949

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-11

 

Cherrelyn Healthcare Center

5555 South Elati Street

Littleton, CO 80120

 

2005

 

$

12,574,200

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-12

 

Somerford House and Somerford Place – Newark I & II

501 South Harmony Road and

4175 Ogletown Road

Newark, DE 19713

 

2009

 

$

6,341,636

 

03/31/2008

 

8

%

 

 

 

 

 

 

 

 

 

 

 

 

A-13

 

Tuscany Villa Of Naples

(aka Buena Vida)

8901 Tamiami Trail East

Naples, FL 34113

 

2008

 

$

2,157,675

 

09/01/2006

 

8.25

%

 

 

 

 

 

 

 

 

 

 

 

 

A-14

 

Intentionally Deleted.

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

A-15

 

Morningside of Columbus

7100 South Stadium Drive

Columbus, GA 31909

 

2006

 

$

1,381,462

 

11/19/2004

 

9

%

 

 

 

 

 

 

 

 

 

 

 

 

A-16

 

Morningside of Dalton

2470 Dug Gap Road

Dalton, GA 30720

 

2006

 

$

1,196,357

 

11/19/2004

 

9

%

 

 

 

 

 

 

 

 

 

 

 

 

A-17

 

Morningside of Evans

353 North Belair Road

Evans, GA 30809

 

2006

 

$

1,433,421

 

11/19/2004

 

9

%

 

--------------------------------------------------------------------------------


 

Exhibit

 

Property Address

 

Base Gross Revenues
(Calendar Year)

 

Base Gross Revenues
(Dollar Amount)

 

Commencement
Date

 

Interest
Rate

 

A-18

 

Vacant Land Adjacent to Morningside of Macon

6191 Peake Road

Macon, GA 31220

 

2006

 

N/A

 

11/19/2004

 

9

%

 

 

 

 

 

 

 

 

 

 

 

 

A-19

 

Intentionally Deleted.

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

A-20

 

Union Park Health Services

2401 East 8th Street

Des Moines, IA 50316

 

2005

 

$

4,404,678

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-21

 

Park Place

114 East Green Street

Glenwood, IA 51534

 

2005

 

$

8,109,512

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-22

 

Prairie Ridge Care & Rehabilitation

608 Prairie Street

Mediapolis, IA 52637

 

2005

 

$

3,234,505

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-23

 

Ashwood Place

102 Leonardwood

Frankfort, KY 40601

 

2007

 

$

1,769,726

 

09/01/2006

 

8.25

%

 

 

 

 

 

 

 

 

 

 

 

 

A-24

 

Somerford Place - Annapolis

2717 Riva Road

Annapolis, MD 21401

 

2009

 

$

3,917,902

 

03/31/2008

 

8

%

 

 

 

 

 

 

 

 

 

 

 

 

A-25

 

Somerford Place - Columbia

8220 Snowden River Parkway

Columbia, MD 21045

 

2009

 

$

3,221,426

 

03/31/2008

 

8

%

 

 

 

 

 

 

 

 

 

 

 

 

A-26

 

Somerford Place - Frederick

2100 Whittier Drive

Frederick, MD 21702

 

2009

 

$

5,088,592

 

03/31/2008

 

8

%

 

 

 

 

 

 

 

 

 

 

 

 

A-27

 

Somerford Place - Hagerstown

10114 & 10116 Sharpsburg Pike

Hagerstown, MD 21740

 

2009

 

$

4,066,761

 

03/31/2008

 

8

%

 

 

 

 

 

 

 

 

 

 

 

 

A-28

 

The Wellstead of Rogers

20500 and 20600

South Diamond Lake Road

Rogers, MN 55374

 

2009

 

$

12,646,616

 

03/01/2008

 

8

%

 

 

 

 

 

 

 

 

 

 

 

 

A-29

 

Intentionally Deleted.

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

A-30

 

Hermitage Gardens of Oxford

1488 Belk Boulevard

Oxford, MS 38655

 

2007

 

$

1,816,315

 

10/01/2006

 

8.25

%

 

 

 

 

 

 

 

 

 

 

 

 

A-31

 

Hermitage Gardens of Southaven

108 Clarington Drive

Southaven, MS 38671

 

2007

 

$

1,527,068

 

10/01/2006

 

8.25

%

 

 

 

 

 

 

 

 

 

 

 

 

A-32

 

Ashland Care Center

1700 Furnace Street

Ashland, NE 68003

 

2005

 

$

4,513,891

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-33

 

Blue Hill Care Center

414 North Wilson Street

Blue Hill, NE 68930

 

2005

 

$

2,284,065

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-34

 

Central City Care Center

2720 South 17th Avenue

Central City, NE 68462

 

2005

 

$

2,005,732

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-35

 

Intentionally deleted.

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

A-36

 

Gretna Community Living Center

700 South Highway 6

Gretna, NE 68028

 

2005

 

$

3,380,356

 

12/31/2001

 

10

%

 

--------------------------------------------------------------------------------


 

Exhibit

 

Property Address

 

Base Gross Revenues
(Calendar Year)

 

Base Gross Revenues
(Dollar Amount)

 

Commencement
Date

 

Interest
Rate

 

A-37

 

Sutherland Care Center

333 Maple Street

Sutherland, NE 69165

 

2005

 

$

2,537,340

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-38

 

Waverly Care Center

11041 North 137th Street

Waverly, NE 68462

 

2005

 

$

3,066,135

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-39

 

Intentionally deleted.

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

A-40

 

Ridgepointe

5301 Brownsville Road

Pittsburgh, PA 15236

 

2006

 

$

1,944,499

 

10/31/2005

 

9

%

 

 

 

 

 

 

 

 

 

 

 

 

A-41

 

Mount Vernon of South Park

1400 Riggs Road

South Park, PA 15129

 

2006

 

$

2,718,057

 

10/31/2005

 

9

%

 

 

 

 

 

 

 

 

 

 

 

 

A-42

 

Morningside of Gallatin

1085 Hartsville Pike

Gallatin, TN 37066

 

2006

 

$

1,343,801

 

11/19/2004

 

9

%

 

 

 

 

 

 

 

 

 

 

 

 

A-43

 

Walking Horse Meadows

207 Uffelman Drive

Clarksville, TN 37043

 

2007

 

$

1,471,410

 

01/01/2007

 

8.25

%

 

 

 

 

 

 

 

 

 

 

 

 

A-44

 

Morningside of Belmont

1710 Magnolia Boulevard

Nashville, TN 37212

 

2006

 

$

3,131,648

 

06/03/2005

 

9

%

 

 

 

 

 

 

 

 

 

 

 

 

A-45

 

Dominion Village at Chesapeake

2856 Forehand Drive

Chesapeake, VA 23323

 

2005

 

$

1,416,951

 

05/30/2003

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-46

 

Dominion Village at Williamsburg

4132 Longhill Road

Williamsburg, VA 23188

 

2005

 

$

1,692,753

 

05/30/2003

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-47

 

Intentionally Omitted

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

A-48

 

Brookfield Rehabilitation and Specialty Care (aka Woodland Healthcare Center)

18741 West Bluemound Road

Brookfield, WI 53045

 

2005

 

$

13,028,846

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-49

 

Meadowmere -

Southport Assisted Living

8350 and 8351 Sheridan Road

Kenosha, WI 53143

 

2009

 

$

2,170,645

 

01/04/2008

 

8

%

 

 

 

 

 

 

 

 

 

 

 

 

A-50

 

Meadowmere -

Madison Assisted Living

5601 Burke Road

Madison, WI 53718

 

2009

 

$

2,136,654

 

01/04/2008

 

8

%

 

 

 

 

 

 

 

 

 

 

 

 

A-51

 

Sunny Hill Health Care Center

4325 Nakoma Road

Madison, WI 53711

 

2005

 

$

3,237,633

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-52

 

Mitchell Manor Senior Living

5301 West Lincoln Avenue

West Allis, WI 53219

 

2009

 

$

12,348,104

 

01/04/2008

 

8

%

 

 

 

 

 

 

 

 

 

 

 

 

A-53

 

Laramie Care Center

503 South 18th Street

Laramie, WY 82070

 

2005

 

$

4,473,949

 

12/31/2001

 

10

%

 

--------------------------------------------------------------------------------


 

Exhibit

 

Property Address

 

Base Gross Revenues
(Calendar Year)

 

Base Gross Revenues
(Dollar Amount)

 

Commencement
Date

 

Interest
Rate

 

A-54

 

Haven in Highland Creek

5920 McChesney Drive

Charlotte, NC 28269

 

Laurels in Highland Creek

6101 Clark Creek Parkway

Charlotte, NC 28269

 

2010

 

$

6,454,157

 

11/17/2009

 

8.75

%

 

 

 

 

 

 

 

 

 

 

 

 

A-55

 

Haven in the Village

at Carolina Place

13150 Dorman Road

Pineville, NC 28134

 

Laurels in the Village

at Carolina Place

13180 Dorman Road

Pineville, NC 28134

 

2010

 

$

7,052,425

 

11/17/2009

 

8.75

%

 

 

 

 

 

 

 

 

 

 

 

 

A-56

 

Haven in the Summit

3 Summit Terrace

Columbia, SC 29229

 

2010

 

$

2,308,737

 

11/17/2009

 

8.75

%

 

 

 

 

 

 

 

 

 

 

 

 

A-57

 

Haven in the Village at Chanticleer

355 Berkmans Lane

Greenville, SC 29605

 

2010

 

$

2,197,919

 

11/17/2009

 

8.75

%

 

 

 

 

 

 

 

 

 

 

 

 

A-58

 

Intentionally Deleted

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

A-59

 

Haven in Stone Oak

511 Knights Cross Drive

San Antonio, TX 78258

 

Laurels in Stone Oak

575 Knights Cross Drive San Antonio, TX 78258

 

2010

 

$

6,584,027

 

11/17/2009

 

8.75

%

 

 

 

 

 

 

 

 

 

 

 

 

A-60

 

Eastside Gardens

2078 Scenic Highway North

Snellville, GA 30078

 

2010

 

$

1,766,628

 

12/10/2009

 

8.75

%

 

 

 

 

 

 

 

 

 

 

 

 

A-61

 

Crimson Pointe

7130 Crimson Ridge Drive

Rockford, IL 61107

 

2012

 

$

2,568,827

 

05/01/2011

 

8

%

 

 

 

 

 

 

 

 

 

 

 

 

A-62

 

Talbot Park

6311 Granby Street

Norfolk, VA 23305

 

2012

 

$

3,866,871

 

06/20/2011

 

7.5

%

 

 

 

 

 

 

 

 

 

 

 

 

A-63

 

The Landing at Parkwood Village

1720 Parkwood Boulevard

Wilson, NC 27893

 

2012

 

$

4,318,990

 

06/20/2011

 

7.5

%

 

 

 

 

 

 

 

 

 

 

 

 

A-64

 

Aspenwood

14400 Homecrest Road Silver Spring, MD 20906

 

2005

 

$

4,470,354

 

10/25/2002

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-65

 

HeartFields at Easton

700 Port Street

Easton, MD 21601

 

2005

 

$

2,545,887

 

10/25/2002

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-66

 

Morningside of Macon

6191 Peake Road

Macon, GA 31220

 

2006

 

$

1,298,541

 

11/19/2004

 

9

%

 

 

 

 

 

 

 

 

 

 

 

 

A-67

 

Morningside of Beaufort

109 Old Salem Road

Beaufort, SC 29902

 

2006

 

$

1,337,453

 

11/19/2004

 

9

%

 

 

 

 

 

 

 

 

 

 

 

 

A-68

 

Morningside of Camden

719 Kershaw Highway

Camden, SC 29020

 

2006

 

$

1,595,035

 

11/19/2004

 

9

%

 

 

 

 

 

 

 

 

 

 

 

 

A-69

 

Morningside of Hartsville

 

2006

 

$

1,507,131

 

11/19/2004

 

9

%

 

--------------------------------------------------------------------------------


 

Exhibit

 

Property Address

 

Base Gross Revenues
(Calendar Year)

 

Base Gross Revenues
(Dollar Amount)

 

Commencement
Date

 

Interest
Rate

 

 

 

1901 West Carolina Avenue

Hartsville, SC 29550

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-70

 

Morningside of Lexington

218 Old Chapin Road

Lexington, SC 29072

 

2006

 

$

1,638,422

 

11/19/2004

 

9

%

 

 

 

 

 

 

 

 

 

 

 

 

A-71

 

Morningside of Orangeburg

2306 Riverbank Drive

Orangeburg, SC 29118

 

2006

 

$

1,129,764

 

11/19/2004

 

9

%

 

 

 

 

 

 

 

 

 

 

 

 

A-72

 

Morningside of Seneca

15855 Wells Highway

Seneca, SC 29678

 

2006

 

$

1,684,477

 

11/19/2004

 

9

%

 

 

 

 

 

 

 

 

 

 

 

 

A-73

 

Morningside of Cullman

2021 Dahlke Dr. NE

Cullman, AL 32058

 

2006

 

$

1,413,633

 

11/19/2004

 

9

%

 

 

 

 

 

 

 

 

 

 

 

 

A-74

 

Morningside of Madison

49 Hughes Road

Madison, AL 35758

 

2006

 

$

1,531,206

 

11/19/2004

 

9

%

 

 

 

 

 

 

 

 

 

 

 

 

A-75

 

Morningside of Sheffield

413 D. D. Cox Boulevard

Sheffield, AL 35660

 

2006

 

$

1,495,038

 

11/19/2004

 

9

%

 

 

 

 

 

 

 

 

 

 

 

 

A-76

 

Morningside of Bowling Green

981 Campbell Lane

Bowling Green, KY 42104

 

2006

 

$

1,458,781

 

11/19/2004

 

9

%

 

 

 

 

 

 

 

 

 

 

 

 

A-77

 

Morningside of Paducah

1700 Elmdale Road

Paducah, KY 42003

 

2006

 

$

2,012,245

 

11/19/2004

 

9

%

 

 

 

 

 

 

 

 

 

 

 

 

A-78

 

Morningside of Conyers

1352 Wellbrook Circle

Conyers, GA 30012

 

2006

 

$

1,646,910

 

11/19/2004

 

9

%

 

 

 

 

 

 

 

 

 

 

 

 

A-79

 

Morningside of Gainesville

2435 Limestone Parkway

Gainesville, GA 30501

 

2006

 

$

1,453,250

 

11/19/2004

 

9

%

 

 

 

 

 

 

 

 

 

 

 

 

A-80

 

Morningside of Cleveland

2900 Westside Drive, N.W.

Cleveland, TN 37312

 

2006

 

$

1,212,846

 

11/19/2004

 

9

%

 

 

 

 

 

 

 

 

 

 

 

 

A-81

 

Morningside of Cookeville

1010 East Spring Street

Cookeville, TN 38501

 

2006

 

$

1,513,932

 

11/19/2004

 

9

%

 

 

 

 

 

 

 

 

 

 

 

 

A-82

 

Morningside of Jackson

1200 North Parkway

Jackson, TN 38305

 

2006

 

$

1,787,155

 

11/19/2004

 

9

%

 

 

 

 

 

 

 

 

 

 

 

 

A-83

 

Williamsburg Villas

A Morningside Community

3020 Heatherton Way

Knoxville, TN 37920

 

2006

 

$

2,728,841

 

11/19/2004

 

9

%

 

 

 

 

 

 

 

 

 

 

 

 

A-84

 

Morningside of Franklin

105 Sunrise Circle

Franklin, TN 37067

 

2006

 

$

1,582,509

 

11/19/2004

 

9

%

 

 

 

 

 

 

 

 

 

 

 

 

A-85

 

Morningside of Hopkinsville

4190 Lafayette Road

Hopkinsville, KY 42240

 

2006

 

$

1,444,246

 

11/19/2004

 

9

%

 

--------------------------------------------------------------------------------